     Case 1:18-cr-00468-WFK Document 16 Filed 03/14/19 Page 1 of 2 PageID #: 40


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

PAS                                                  271 Cadman Plaza East
F. #2018R01492                                       Brooklyn, New York 11201


                                                     March 14, 2019


By E-Mail Delivery and ECF

Steven Zissou, Esq.                          Anthony L. Ricco, Esq.
42-40 Bell Boulevard, Suite 302              20 Vesey St Rm 400
Bayside, New York 11361                      New York, New York 10007-4240
stevezissou@stevezissouesq.com               tonyricco@aol.com

Michael K. Bachrach, Esq.
276 Fifth Avenue, Suite 501
New York, New York 10001
michael@mbachlaw.com

                Re:    United States v. Ali Saleh
                       Criminal Docket No. 18-CR-00468 (WFK)

Dear Mr. Zissou, Mr. Ricco, and Mr. Bachrach:

                Enclosed please find the government’s sixth discovery production in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. The government also reiterates its
prior requests for reciprocal discovery from the defendant.

I.       The Government’s Discovery

         A.     Documents and Tangible Objects

           Additional medical records are enclosed, bearing the Bates numbers
SALEH000520 - SALEH000535.

II.      Future Discussions

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me in writing.
  Case 1:18-cr-00468-WFK Document 16 Filed 03/14/19 Page 2 of 2 PageID #: 41



                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).


                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:    /s/
                                                     Philip A. Selden
                                                     Assistant U.S. Attorney
                                                     (718) 254-6257

Enclosures

cc:    Clerk of the Court (WFK) (by ECF) (without enclosures)




                                                 2
